Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 6/29/2021 could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of that the gear converts a rotational movement of the motor shaft into a cyclical, approximately linear forward and rearward movement of the connecting element, as a result of which the connecting element effects a cyclical movement of the vacuum diaphragm, wherein the rearward movement of the connecting element per cycle is effected by a first rotation angle of the motor shaft which, on account of the gear, is not of the same magnitude as a second rotation angle of the motor shaft, wherein the second rotation angle effects the forward movement of the connecting element per cycle, wherein the rearward movement of the connecting element defines a pump stroke of the cycle that generates the vacuum in the vacuum chamber, and wherein the first rotation angle is greater than the second rotation angle, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: DE2608664 to Niepmann which discloses a diaphragm vacuum pump (18th paragraph discloses that the piston pump 1,2 can be a diaphragm pump) with a pump chamber (housing 1 a, 2a), a vacuum diaphragm (18th paragraph discloses that the piston pump 1,2 can be a diaphragm pump which generate a suction force) for generating an underpressure (suction) In the pump chamber (housing 1 a, 2a), a motor shaft (crank drive), a gear (cam 3) and a connecting element (rod 1c, 2c), wherein the gear (cam 3) converts a rotational movement of the motor shaft (crank drive) into a cyclical, approximately linear forward (filling motion of pump 1) and rearward movement (conveying motion of pump 1) of the connecting element (rod 1c, 2c) (see 19th and 20th paragraphs), as a result of which the connecting element (rod 1c, 2c) effects a cyclical movement of the vacuum diaphragm (see 19,h and 2Gih paragraphs), wherein the rearward movement (conveying motion of pump 1) of the connecting element (rod 1c, 2c) per cycle is effected by a first rotation angle of the motor shaft (angular rotation of crank drive that corresponds to the initial area 4, the conveying area 5 and the end area 6 of the cam 3) which, on account of the gear (cam 3), is not of the same magnitude as a second rotation angle of the motor shaft (angular rotation of crank drive that corresponds to the transition area 7 and the suction area 8 of the cam 3), wherein the second rotation angle effects the forward movement of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783